Citation Nr: 0306293	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  91-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia dated in August 1989 and July 1997 that granted 
service connection for defective hearing in first the right 
and then the left ear.  A zero percent (noncompensable) 
evaluation was assigned.  

This case was most recently before the Board in July 1999 at 
which time it was remanded for additional development.  The 
complete procedural history of this case is set forth in the 
November 1998 Board remand and is incorporated herein by 
reference.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1962 to 
August 1988.

2.  On December 16, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the regulation for withdrawing an appeal 
has changed; however, since the change will not be in effect 
until April 18, 2003, it is not applicable to this case.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  A statement from 
the veteran received in December 2002 states "as of this 
date, please suspend all upgrades and claims in my behalf 
until further notice."  Although the RO construed this to 
apply to all claims other than the increased rating for 
bilateral defective hearing, the veteran's letter clearly 
stated that he wanted to withdraw all claims.  In view of the 
foregoing, the veteran's signed statement effectively 
withdrew the claim for an increased evaluation for bilateral 
defective hearing.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice. 


ORDER

The appeal for entitlement to an initial compensable rating 
for bilateral defective hearing is dismissed. 


	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

